 

\e

U.S. DISTRICT COURT |
UNITED STATES DISTRICT COUREASTERN te -

AO 442 (WIED 02/17) Arrest Warrant

 

for the
Eastern District of Wisconsin 214 JUL 19 A ie Wl
United States of America STEPHEN C. DRIES
) Case No. 19-CR-127 CLE
)
DONALD A. STENSON )
Defendant )
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) DONALD A. STENSON
who is accused of an offense or violation on the following document filed with the court:

>

M Indictment O Superseding Indictment O Information UO Superseding Information O Complaint
C1) Probation Violation Petition O Supervised Release Violation Petition O Pretrial Release Violation Petition

(J Violation Notice O Order of Court

This offense is briefly described as follows: 18 USC § 2423 (c) and (e) — Traveling in foreign commerce and
engaging in illicit sexual conduct

Date: July 9, 2019

 

 

STEPHEN C. DRIES, Clerk, U.S. District Court
City and State: | Milwaukee, Wisconsin By: K. Hubacz, Deputy Clerk

 

Printed name and title

 

Return |

This warrant was received on (date) / / Y/ UA g , and the person was arrested on (date) 7/ lod OY oS
at (city and state) U7? $y A, / } J, tLe , . i
Date: LL 2 /., HXO/ q GU, by

Arresting officer’s signature

 

 

Levin Wrong — Sfece! Sots Pr

Printed name and title

 
